Exhibit 10.10(f)

 

AMENDMENT NUMBER SIX

to the

Warehouse Loan and Security Agreement

Dated as of February 10, 2000

as Amended and Restated to and including February 4, 2005

among

AAMES INVESTMENT CORPORATION

AAMES CAPITAL CORPORATION

AAMES FUNDING CORPORATION

and

GREENWICH CAPITAL FINANCIAL PRODUCTS, INC.

 

This AMENDMENT NUMBER SIX is made this 18h day of January, 2006, among AAMES
INVESTMENT CORPORATION, AAMES CAPITAL CORPORATION, AAMES FUNDING CORPORATION,
each having an address at 350 South Grand Avenue, Los Angeles, California 90071
(each, a “Borrower” and collectively, “the Borrowers”) and GREENWICH CAPITAL
FINANCIAL PRODUCTS, INC., having an address at 600 Steamboat Road, Greenwich,
Connecticut 06830 (the “Lender”), to the Warehouse Loan and Security Agreement,
dated as of February 10, 2000 as amended and restated to and including February
4, 2005, by and between the Borrowers and the Lender, as amended (the
“Agreement”). Capitalized terms used but not otherwise defined herein shall have
the meanings assigned to such terms in the Agreement.

 

RECITALS

 

WHEREAS, the Borrowers and the Lender have agreed to amend the Agreement to
permit the amount of Second Lien Mortgage Loans that are pledged to the Borrower
pursuant to the Agreement during the period from January 18, 2006 to February
17, 2006 to be $25,000,000 instead of the current limit of $15,000,000, as more
fully set forth herein; and

 

WHEREAS, as of the date of this Amendment, the Borrowers represent to the Lender
that they are in compliance with all of the representations and warranties and
all of the affirmative and negative covenants set forth in the Agreement and are
not in default under the Agreement.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and for the mutual covenants herein contained,
the parties hereto hereby agree as follows:

 

SECTION 1.           Effective as of January 18, 2006, clause (16) to the
definition of “Collateral Value” in Section 1 of the Agreement is hereby amended
to read in its entirety as follows:

 

(16)         if such Mortgage Loan is a Second Lien Mortgage Loan and the
Collateral Value of such Second Lien Mortgage Loan when added to the aggregate
Collateral Value of all other Second Lien Mortgage Loans exceeds (a) $25,000,000
during the period from January 18, 2006 to February 18, 2006, or (b) $15,000,000
at any other time;

 

SECTION 2.           Defined Terms. Any terms capitalized but not otherwise
defined herein shall have the respective meanings set forth in the Agreement.

 

SECTION 3.           Fees and Expenses. The Borrowers agree to pay to the Lender
all fees and out of pocket expenses incurred by the Lender in connection with
this Amendment Number Six (including all reasonable fees and out of pocket costs
and expenses of the Lender’s legal

 

--------------------------------------------------------------------------------


 

counsel incurred in connection with this Amendment Number Six), in accordance
with Section 11.03 of the Agreement.

 

SECTION 4. Limited Effect. Except as amended hereby, the Agreement shall
continue in full force and effect in accordance with its terms. Reference to
this Amendment need not be made in the Agreement or any other instrument or
document executed in connection therewith, or in any certificate, letter or
communication issued or made pursuant to, or with respect to, the Agreement, any
reference in any of such items to the Agreement being sufficient to refer to the
Agreement as amended hereby.

 

SECTION 5. Representations. The Borrowers hereby represent to the Lender that as
of the date hereof, the Borrowers are in full compliance with all of the terms
and conditions of the Agreement and no Default or Event of Default has occurred
and is continuing under the Agreement.

 

SECTION 6. Governing Law. This Amendment Number Six shall be construed in
accordance with the laws of the State of New York and the obligations, rights,
and remedies of the parties hereunder shall be determined in accordance with
such laws without regard to conflict of laws doctrine applied in such state
(other than Sections 5-1401 and 5-1402 of the New York General Obligations Law).

 

SECTION 7. Counterparts. This Amendment Number Six may be executed by each of
the parties hereto on any number of separate counterparts, each of which shall
be an original and all of which taken together shall constitute one and the same
instrument.

 

[REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrowers and the Lender have caused this Amendment
Number Six to be executed and delivered by their duly authorized officers as of
the day and year first above written.

 

 

AAMES CAPITAL CORPORATION

 

(Borrower)

 

 

 

 

 

 

 

By:

/s/ Jon D. Van Deuren

 

 

Name: Jon D. Van Deuren

 

Title:

Executive Vice President - Finance and Chief

 

 

 Financial Officer

 

 

 

 

 

AAMES FUNDING CORPORATION

 

(Borrower)

 

 

 

 

 

 

 

By:

/s/ Jon D. Van Deuren

 

 

Name: Jon D. Van Deuren

 

Title:

Executive Vice President - Finance and Chief

 

 

 Financial Officer

 

 

 

AAMES INVESTMENT CORPORATION

 

(Borrower)

 

 

 

 

 

 

 

By:

/s/ Jon D. Van Deuren

 

 

Name: Jon D. Van Deuren

 

Title:

Executive Vice President - Finance and Chief

 

 

 Financial Officer

 

 

 

 

 

GREENWICH CAPITAL FINANCIAL

 

PRODUCTS. INC.

 

(Lender)

 

 

 

 

 

By:

/s/ James T. Raezer

 

 

Name: James T. Raezer

 

Title: Managing Director

 

--------------------------------------------------------------------------------